DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see fourth paragraph, first page of Applicant’s remarks, filed 4 January 2022, with respect to amended claims 1, 7, and 16 have been fully considered and are persuasive. Accordingly, the rejections of each of said claims 1, 7, and 16 have been withdrawn.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art does not disclose or render obvious to the skilled artisan a flow tube liner including a metallic exterior layer deposited on and bonded to an exterior surface of the interior layer, the metallic layer for use in bonding the flow tube liner to a metal flow tube pipe, when considered in combination with the other limitations recited in the instant claim.
As indicated in Applicant’s as-filed specification ¶ 4, conventional magnetic flowmeters utilize a non-conductive polymer liner that insulates the pipe section and prevents fluid from forming a short circuit between the electrodes and the pipe, but Applicant’s claimed invention 
Although the examiner has considered and search for the above features required by claim 1, the closest prior art documents found (see Grauer US Pat 3,750,468 which discloses an electromagnetic flowmeter with a titanium tube and an insulating liner formed of alumina as well as Smillie US PG-PUB 2014/0053908 A1 which discloses a liner in ¶ 58 that attaches to an epoxy primed metal pipe and is comprised of a thermoplastic) lack a disclosure or suggestion that would result in a flow tube liner that itself includes an electrically insulative interior layer comprising a non-metallic material and a metallic exterior layer that is deposited on and bonded to an exterior surface of this interior layer and that is further utilized for bonding the flow tube liner to a metal flow tube pipe, such as required by the limitations of claim 1.
As to claim 7: The claim is drawn to a flow tube assembly and also recites a flow tube liner that includes the limitations of claim 1 that were indicated allowable for the reasons disclosed above and therefore the instant claim is also indicated allowable.
As to claim 16: The claim is drawn to a method that provides a flow tube liner that includes the limitations of claim 1 that were indicated allowable for the reasons disclosed above and therefore the instant claim is also indicated allowable.
As to claims 2-6, 8-15, and 17-20: Each of said claims depends ultimately from one of claims 1, 7, or 16 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JOHN M ROYSTON/Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856